EXHIBIT 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated this 11th day of
January, 2006 is between Airgroup Corporation, a Washington corporation with a
place of business at 1227 120th Avenue NE, Bellevue, WA (the “Company”), and
William H. Moultrie, an individual residing at 102 Cornelia Avenue, Mukilteo, WA
98275 (the “Executive”).
 
RECITALS
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement; and
 
WHEREAS, the Company and Executive have agreed to enter into this Agreement in
consideration for, and in connection with, that certain Stock Purchase Agreement
(the “Stock Purchase Agreement”) dated the date hereof by and between, among
others, the Executive, the Company, and Radiant Logistics, Inc. (the “Parent”).
 
NOW, THEREFORE, in consideration of the foregoing, the mutual and dependent
promises hereinafter set forth, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged the parties, intending
to be legally bound, do hereby agree as follows:
 
ARTICLE 1
 
EMPLOYMENT AND TERM
 
1.1    Employment/Title. The Company hereby agrees to employ the Executive and
the Executive hereby accepts employment as President of the Company under the
terms and conditions set forth in this Agreement. Executive shall report to the
Board of Directors of the Company or such other person as the Board of Directors
shall designate, for the performance of his duties, and shall have
responsibility for such duties as are customarily associated with his position
and such other executive level duties and responsibilities, consistent therewith
and with the status of a senior level executive of the Company, as may be
assigned to the Executive by the Board of Directors or such other person as the
Board of Directors shall designate.
 
1.2    Employment/Duties. During the Term (as defined in Section 1.4 hereof),
Executive shall devote substantially all of his working time, attention and
skill to the business affairs of the Company. Executive shall diligently and
faithfully devote his entire working time, energy, skill, and best efforts to
the performance of his duties under this Agreement. Executive shall conduct
himself at all times so as to advance the best interests of the Company, and
shall not undertake or engage in any other business activity or continue or
assume any other business affiliations which conflict or interfere with the
performance of his services hereunder without the prior written consent of the
Board of Directors of the Company. Executive also agrees that he shall not usurp
or misappropriate, either to himself, or to any other person or entity, any
corporate or other opportunities that would otherwise be available to the
Company.
 

--------------------------------------------------------------------------------


 
1.3    Effective Date. Executive will commence work immediately on the date
hereof (the “Effective Date”).
 
1.4    Term. This Agreement shall remain in force and effect for a term
commencing on the Effective Date hereof and expiring on June 30, 2009 (the
“Initial Term”), or until the employment relationship is earlier terminated
pursuant to Section 5 hereof. This Agreement may be extended at the election and
agreement of the Company and Executive (a “Renewal Term”). The Initial Term and
any Renewal Term are collectively referred to as the “Term.”
 
ARTICLE 2
 
COMPENSATION
 
2.1    Base Salary. For each twelve (12) month period during the Term of this
Agreement, the Executive shall be paid an annual base salary of One Hundred
Twenty Thousand Dollars ($120,000). The Executive's annual base salary shall be
payable in equal installments in accordance with the Company's general salary
payment policies but no less frequently than monthly.
 
2.2    Discretionary Bonus. The Executive shall be eligible to receive an annual
performance bonus of up to 25% of the Executive’s Base Salary at the discretion
of the Board of Directors of the Company.
 
2.3    Benefits. The Executive will, during the Term, be permitted to
participate in such pension, profit sharing, bonus (subject to the provisions of
Section 2.2), life insurance, hospitalization, major medical, and other employee
benefit plans of the Company that may be in effect from time to time, to the
extent Executive is eligible under the terms of those plans. The Company may
alter, modify, add to or delete its executive benefit plans as they apply to the
Company's senior executive officers at such times and in such manner as the
Company determines appropriate, without recourse by Executive so long as such
changes are applied in a substantially uniform manner to the Company's executive
officers.
 
2.4    Vacation. Executive shall be entitled to receive annual vacation in
accordance with the Company's policies applicable to its senior executive
officers, which in any event shall not be less than four (4) weeks or such
greater number of weeks as may be provided to the Company's senior executives
with comparable length of service. The Executive shall also be entitled to the
paid holidays and other paid leave set forth in the Company's policies. Vacation
days during any calendar year that are not used by the Executive during such
calendar year may, at the election of the Company’s Board of Directors, either
be carried over and used in the subsequent calendar year (however, not to exceed
two (2) weeks), or may be paid to Executive in cash at the end of the calendar
year.
 
2.5    Business Expenses. Subject to and in accordance with the Company's
policies and procedures, and, upon presentation of itemized accounts, the
Executive shall be reimbursed by the Company for reasonable and necessary
business-related expenses, which expenses are incurred by the Executive on
behalf of the Company.
 
-2-

--------------------------------------------------------------------------------


 
2.6    Auto Allowance. During the Term, the Company shall provide the Executive
with an auto allowance of $500.00 per month.  
 
ARTICLE 3

 
PROPRIETARY INFORMATION
 
3.1    Confidential and Proprietary Information. Executive acknowledges that he
is in a relationship of confidence and trust with the Company and will come into
possession of proprietary information that has been created, discovered,
developed, acquired or otherwise become known to the Company, Parent or their
respective affiliates (including, without limitation, information that is
created, discovered, developed, acquired or made known by Executive in the
course of his employment and information belonging to third parties) which could
constitute a major asset of the Company, Parent or their respective affiliates
and be of significant commercial value, the use, misappropriation or disclosure
of such would cause a breach of trust and could cause irreparable injury to the
Company Parent or their respective affiliates (all of the aforementioned
information is hereinafter collectively referred to as “Proprietary
Information”). By way of illustration, Proprietary Information includes, but is
not limited to, trade secrets, processes, formulas, data and know-how, marketing
plans, strategies, forecasts, customer lists, business plans, financial
information, and information collected from the customers of the Company, Parent
or their respective affiliates. Executive acknowledges that Proprietary
Information is in part set forth in the manuals, memoranda, specifications,
accounting and sales records, and other documents and records of the Company,
Parent or their respective affiliates whether or not otherwise identified as
“Proprietary.” Proprietary Information shall exclude information that has become
part of the public domain, except (i) when and to the extent that such public
information, when applied to or combined with other information, is non-public
and proprietary to the Company, Parent or their respective affiliates, or
(ii) where such information became public through unauthorized disclosure by
Executive or another party under an obligation of confidentiality to the
Company, Parent or their respective affiliates. Proprietary Information shall
also exclude information that becomes available to Executive on a
non-confidential basis from a non-Company third party which has not been
disclosed in breach of any confidentiality agreement with the Company.
 
3.2    Non-Disclosure. Executive acknowledges that all Proprietary Information
shall be the sole property of the Company, Parent, their respective affiliates
and their successors and assigns. Executive further acknowledges that it is
essential for the proper protection of the business of the Company and Parent
that such Proprietary Information be kept confidential and not disclosed to
third parties or used for the benefit of Executive. Accordingly, Executive
agrees that during the Term and for so long as the information remains
Proprietary Information, to keep in confidence and trust all Proprietary
Information, and not to use, disclose, disseminate, publish, copy, or otherwise
make available, directly or indirectly, except in the ordinary course of the
performance of Executive's duties under this Agreement, any Proprietary
Information except as expressly authorized in writing by the Company or Parent;
provided, however, that Executive shall be relieved of his obligation of
nondisclosure hereunder if Proprietary Information is required to be disclosed
by any applicable judgment, order or decree of any court or governmental body or
agency having jurisdiction or by any law, rule or regulation, provided that in
connection with any such disclosure, Executive shall give the Company and Parent
reasonable prior written notice of the disclosure of such information pursuant
to this exception and shall cooperate with the Company and Parent to permit the
Company or Parent to seek confidential treatment for such information from any
authority requiring delivery of such information; provided, further, however,
that if Company or Parent has not obtained such confidential treatment by the
date Executive is required by such authority to disclose the Proprietary
Information, Executive shall be free to provide such disclosure and there shall
be no violation of or damages determined under this Agreement or otherwise for
Executive's disclosure action and compliance with or pursuant to such authority.
 
-3-

--------------------------------------------------------------------------------


 
3.3    Return of Proprietary Information. Executive agrees that when he ceases
to be employed by the Company, whether such cessation of employment shall be for
any reason or for no reason, with or without cause, voluntary or involuntary, or
by termination, resignation, disability, retirement or otherwise, Executive
shall deliver to the Company all documents and data of any nature owned by the
Company pertaining to the Proprietary Information.
 
3.4    Works made for Hire. Executive further recognizes and understands that
Executive's duties at the Company may include the preparation of materials,
including without limitation written or graphic materials, and that any such
materials conceived or written by Executive shall be done as “work made for
hire” as defined and used in the Copyright Act of 1976, 17 U.S.C. §§ 1 et seq.
In the event of publication of such materials, Executive understands that since
the work is a “work made for hire”, the Company will solely retain and own all
rights in said materials, including right of copyright.


3.5    Disclosure of Works and Inventions. In consideration of the promises set
forth herein, Executive agrees to disclose promptly to the Company’s Board of
Directors, any and all works, inventions, discoveries and improvements authored,
conceived or made by Executive during the period of employment and related to
the business or activities of the Company, and Executive hereby assigns and
agrees to assign all of Executive's interest in the foregoing to the Company or
to its Board of Directors. Executive agrees that, whenever he is requested to do
so by the Company, Executive shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain Letters Patent or Copyrights of the United States or any foreign country
or to otherwise protect the Company's interest therein. Executive hereby
appoints an authorized officer of the Company as Executive's attorney in fact to
execute documents on his behalf for this purpose. Such obligations shall
continue beyond the termination or nonrenewal of Executive's employment with
respect to any works, inventions, discoveries and/or improvements that are
authored, conceived of, or made by Executive during the period of Executive's
employment, and shall be binding upon Executive's successors, assigns,
executors, heirs, administrators or other legal representatives. Executive has
attached hereto as Exhibit A a list of Innovations as of the date hereof which
belong to Executive and which are not assigned to the Company hereunder (the
“Prior Innovations”), or, if no such list is attached, Executive represents that
there are no Prior Innovations.
 
-4-

--------------------------------------------------------------------------------




ARTICLE 4
 
COMPETITION
 
4.1    Noncompetition and Nonsolictation Covenants.
 
(a)    Executive covenants and agrees with the Company that during the
Noncompete Term (as defined below) he will not, without the prior written
consent of the Company, which may be withheld or given in its sole discretion,
directly or indirectly, or individually or collectively within the United States
of America, lend any advice or assistance, or engage in any activity or act in
any manner, including but not limited to, as an individual, owner, sole
proprietor, founder, associate, promoter, partner, joint venturer, shareholder
(other than as the record or beneficial owner of less than five percent (5%) of
the outstanding shares of a publicly traded corporation), officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, advisor, investor or otherwise for
the purpose of establishing, operating, assisting or managing any business or
entity that is engaged in activities competitive with the business of the
Company as such business is conducted by the Company during the Noncompete Term
(as defined below).
 
(b)    Executive covenants and agrees with the Company that during the
Noncompete Term (as defined below), without the prior written consent of the
Company, which may be withheld or given in its sole discretion, he will not act
in any manner, including but not limited to, as an individual, owner, sole
proprietor, founder, associate, promoter, partner, joint venturer, shareholder
(other than as the record or beneficial owner of less than five percent (5%) of
the outstanding shares of a publicly traded corporation), officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, advisor, investor or otherwise,
directly or indirectly, to: (i) solicit, counsel or attempt to induce any person
who is then in the employ of the Company, or who is then providing services as a
consultant or agent of the Company, to leave the employ of or cease providing
services, as applicable, to the Company, or employ or attempt to employ any such
person or persons who at any time during the preceding one (1) year was in the
employ of, or provided services to, the Company; or (ii) solicit, bid for or
perform for any of the then current customers of the Company (defined as a
customer who has done business with the Company or any of its exclusive agents
within the preceding one (1) year period) any services of the type the Company
or any of its exclusive agents performed for such customer at any time during
the preceding one (1) year period.
 
4.2    Noncompete Term. The “Noncompete Term” shall mean the period commencing
on the Effective Date and ending October 1, 2011.
 
4.3    Blue Pencil Rule. The Executive and the Company desire that the
provisions of this Article 4 be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. The parties agree that Executive is a key executive of the Company.
If a court of competent jurisdiction, however, determines that any restrictions
imposed on the Executive in this Article 4 are unreasonable or unenforceable
because of duration, geographic area or otherwise, the Executive and Company
agree and intend that the court shall enforce this Article 4 to the maximum
extent the court deems reasonable and that the court shall have the right to
strike or change any provisions of this Article 4 and substitute therefore
different provisions to effect the intent of this Article 4 to the maximum
extent possible.
 
-5-

--------------------------------------------------------------------------------


 
4.4    Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in Section 4 of this Agreement shall be extended by the
length of time during which Executive shall have been in breach of any of the
provisions of such Section 4, regardless of whether the Company knew or should
have known of such breach.
 
ARTICLE 5
 
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS
 
5.1    Events of Termination by the Company.
 
(a)    Death or Disability. In the event Executive dies or becomes permanently
disabled during the term of this Agreement, his employment hereunder shall
automatically terminate. In such case, the Company shall pay to Executive or his
estate, personal representative or beneficiary, as the case may be: (i) any Base
Salary earned but unpaid at the date of termination; (ii) any unpaid accrued
benefits of the Executive through the date of termination; (iii) any
unreimbursed expenses for which Executive shall not have been reimbursed as
provided in Article 2; and (iv) any accrued but unpaid bonus through the date of
termination. For the purpose of this Agreement, “permanent disability” or
“permanently disabled” shall mean the inability of the Executive, due to
physical or mental illness or disease, to perform the functions then performed
by such Executive for one hundred eighty (180) substantially consecutive days,
accompanied by the likelihood, in the opinion of a physician chosen by the
Company and reasonably acceptable to the Executive, that the disabled Executive
will be unable to perform such functions within the reasonably foreseeable
future; provided, however, that the foregoing definition shall not include a
disability for which the Company is required to provide reasonable accommodation
pursuant to the Americans with Disabilities Act or other similar statute or
regulation.
 
(b)    By the Company for Cause. This Agreement may be terminated by the Company
for “Cause” at any time. “Cause” for termination shall mean the following
conduct:
 
(i)    Executive's falsification of the books and records of the Company,
misappropriation or embezzlement of funds or property of the Company, any
attempt to obtain any personal profit from any transaction in which the
Executive has an interest that is adverse to the Company, any breach of the duty
of loyalty and fidelity to the Company, or any other similar material dishonesty
with respect to the Company;
 
(ii)    Any act or omission which causes the Company to be in violation of
governmental regulations that subjects the Company either to sanctions by
governmental authority or to civil liability to its employees or third parties;
 
-6-

--------------------------------------------------------------------------------




(iii)    Breach of any material provision of this Agreement by the Executive if
not cured within fifteen (15) days after receiving written notice thereof;
 
(iv)    Material neglect or refusal to perform the duties assigned to the
Executive pursuant to this Agreement if not cured within fifteen (15) days after
receiving written notice thereof
 
(v)    Conviction of, or plea of nolo contendere to, a felony; or
 
(vi)    Gross or willful misconduct of Executive with respect to the Company if
not cured within fifteen (15) days after receiving written notice thereof.   
 
Upon termination of Executive's employment hereunder for Cause, the Company
shall have no further obligation or liability to Executive other than the
payment of (i) Base Salary earned but unpaid at the date of termination, (ii)
any unpaid accrued benefits of the Executive, and (iii) reimbursement for any
expenses for which the Executive shall not have been reimbursed as provided in
Article 2.
 
(c)    By Executive For Good Reason.
 
(i)    Executive may terminate his employment by the Company for “Good Reason”
at any time upon at least ten (10) days’ written notice to the Company, setting
forth in reasonable detail the nature of such Good Reason. “Good Reason” for
Executive to terminate his employment shall mean, in the absence of a for Cause
event initiated first by the Company, any material act or omission by the
Company that is not consented to by the Executive in a writing signed by
Executive which constitutes a material breach of any term or provision of this
Agreement or which results in the assignment to Executive of any duties
materially inconsistent with, or in any material diminution of, the positions,
duties, responsibilities and status of Executive hereunder or any change in
Executive's title or duties with the same intent or effect which breach
continues for more than fifteen (15) days after the Company receives written
notice of such breach.
 
(ii)    In the event of the termination of the Executive’s employment with the
Company by Executive for “Good Reason” as defined above, Executive shall be
entitled to receive from the Company continuation of payment of all Base Salary
and bonus and continuation of all benefits which Executive would have been
entitled to receive had his employment not terminated, at the same times as such
payments would otherwise have been made pursuant to Article 2 hereof for a
period of one (1) year after such termination of employment if, and only if, the
Executive signs a valid general release of all claims against the Company, its
affiliates, subsidiaries, officers, directors, and agents, in a reasonable form
provided by the Company.
 
-7-

--------------------------------------------------------------------------------


 
(d)    Termination other than for Cause. Executive’s employment may not be
terminated by the Company hereunder except for Cause, or as a result of his
Death or Disability, or following his voluntary resignation.
 
5.2    Voluntary Termination by Executive. Executive may voluntarily resign or
terminate his employment for other than Good Reason. In such case, the Company
shall have no further obligation or liability to Executive other than the
payment of: (i) Base Salary earned but unpaid at the date of termination; (ii)
any unpaid accrued benefits of the Executive; (iii) reimbursement for any
expenses for which the Executive shall not have been reimbursed as provided in
Article 2; and (iv) any unpaid bonus, including, without limitation, any bonus
provided under Section 2.2 hereof, earned by the Executive prior to the date of
such termination.
 
5.3    Survival. Notwithstanding termination of this Agreement as provided in
this Article 5, the rights and obligations of Executive and the Company under
Article 3 through Article 5 and Sections 6.5, 6.9 and 6.10 shall survive
termination.
 
ARTICLE 6
 
GENERAL PROVISIONS
 
6.1    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the matters contained herein and supersedes all prior
and contemporaneously made written or oral agreements between the parties
relating to the subject matter hereof. There are no oral understandings, terms,
or conditions, and no party has relied upon any representation, express or
implied, not contained in this Agreement.
 
6.2    Amendments. This Agreement may not be amended in any respect whatsoever,
nor may any provision hereof be waived by any party, except by a further
agreement, in writing, fully executed by each of the parties.
 
6.3    Successors. This Agreement shall be binding upon and inure to the benefit
of the parties and to their respective heirs, personal representatives,
successors and assigns, executors and/or administrators, provided that (a)
Executive may not assign his rights hereunder (except by will or the laws of
descent) without the prior written consent of the Company and (b) Company may
not assign its rights hereunder without the prior written consent of Executive
which will not be unreasonably withheld.
 
6.4    Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.
 
6.5    Notice. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand, (b) sent by facsimile (with written confirmation of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):
 
-8-

--------------------------------------------------------------------------------


 
If to the Company:                              
Radiant Logistics, Inc.
c/o Stephen M. Cohen, General Counsel
1604 Locust Street, Third Floor
Philadelphia, Pennsylvania 19103


With a copy to:
Vincent A Vietti, Esq.
c/o Fox Rothschild LLP
Princeton Pike Corp. Center
997 Lenox Drive, Building 3
Lawrenceville, New Jersey 08648-2311




if to the Shareholder:
William H. Moultrie
102 Cornelia Avenue
Mukilteo, Washington 98275    




With a copy to:
Michael S. Roberts
Connelly Roberts & McGivney
1 North Franklin Street
Suite 1200
Chicago, Illinois 60606
 
6.6    Counterparts. This Agreement may be executed in one or more copies, each
of which shall be deemed an original. This Agreement may be executed by
facsimile signature and each party may fully rely upon facsimile execution; this
agreement shall be fully enforceable against a party which has executed the
agreement by facsimile.
 
6.7    Partial Invalidity. The invalidity of one or more of the phrases,
sentences, clauses, sections or Articles contained in this Agreement shall not
affect the validity of the remaining portions so long as the material purposes
of this Agreement can be determined and effectuated.
 
6.8    Applicable Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Washington without regard
to principles of comity or conflicts of laws provisions of any jurisdiction.
 
-9-

--------------------------------------------------------------------------------


 
6.9    Resolution of Disputes.
 
(a)    Subject to the provisions of Section 6.9(b), any dispute, difference or
controversy arising under this Agreement regarding the payment of money shall be
settled by arbitration. Any arbitration pursuant to this Section 6.9 shall be
held before a single arbitrator. Except as otherwise set forth herein, each
party shall bear its own expenses for counsel and other out-of-pocket costs in
connection with any resolution of a dispute, difference or controversy. Any
arbitration shall take place in Seattle, Washington or at such other location as
the parties may agree upon, according to the American Arbitration Association's
Employment Arbitration Rules now in force and hereafter adopted or by the
parties' further agreement or as set forth herein. The parties agree that, in
any arbitration the parties shall, to the maximum extent possible, have such
rights as to the scope and manner of discovery as are permitted in the Federal
Rules of Civil Procedure and consent to the entry of any order of any court of
competent jurisdiction necessary to enforce such discovery. In submitting the
dispute to the arbitrators, each of the parties shall concurrently furnish, at
its own expense, to the arbitrator and the other parties such documents and
information as the arbitrator may request. Each party may also furnish to the
arbitrator such other information and documents as it deems relevant, with the
appropriate copies and notification being concurrently given to the other party.
Neither party shall have or conduct any communication, either written or oral,
with the arbitrator without the other party either being present or receiving a
concurrent copy of such written communication. The arbitrator may conduct a
conference concerning the objections and disagreements between the parties, at
which conference each party shall have the right to (i) present its documents,
materials and other evidence (as previously provided to the arbitrator and the
other parties), and (ii) to have present its or their advisors, accountants
and/or counsel. The arbitrator shall make his award in accordance with and based
upon all the provisions of this Agreement, and judgment upon any award rendered
by the arbitrator shall be entered in any court having jurisdiction thereof. The
fees and disbursements of the arbitrator shall be borne equally by the parties,
with each party bearing its own expenses for counsel and other out-of-pocket
costs. The arbitrator is specifically authorized to award costs and attorney's
fees to the party substantially prevailing in the arbitration and shall do so in
any case in which he believes the arbitration was not commenced in good faith.
 
(b)    The parties acknowledge that in the case of disputes regarding matters
other than the payment of money, damages may be insufficient to remedy a breach
of this Agreement and that irreparable harm may result from a breach of this
Agreement. Accordingly, the parties consent to the award of preliminary and
permanent injunctive relief and specific performance to remedy any material
breach of this Agreement, regarding disputes other than the payment of money,
without limiting any other rights or remedies to which the parties may be
entitled under law or equity. Either party may pursue injunctive relief or
specific performance in any court of competent jurisdiction.
 
6.10    No Waiver. No failure on the part of any Party to exercise, and no delay
by any Party in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by any Party of
any right, power or remedy hereunder, preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy by such Party.
 
-10-

--------------------------------------------------------------------------------


 
6.11    Genders. Any reference to the masculine gender shall be deemed to
include feminine and neuter genders, and vice versa, and any reference to the
singular shall include the plural, and vice versa, unless the context otherwise
requires.
 
6.12    No Conflicts. The parties represent and warrant that the terms of this
Agreement do not violate any existing agreements with other parties.
 
6.13    Deductions from Salary and Benefits. The Company will withhold from any
salary or benefits payable to the Executive all federal, state, local, and other
taxes and other amounts as required by law, rule or regulation.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.
 
IMPORTANT NOTICE: THIS AGREEMENT RESTRICTS EXECUTIVE’S RIGHTS TO OBTAIN OTHER
EMPLOYMENT FOLLOWING HIS EMPLOYMENT WITH THE COMPANY. BY SIGNING IT, EXECUTIVE
ACKNOWLEDGES THIS FACT, AND FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE
COMPANY TO READ THE AGREEMENT CAREFULLY, AND/OR TO CONSULT WITH COUNSEL OF HIS
CHOICE CONCERNING THE LEGAL EFFECTS OF SIGNING THE AGREEMENT, PRIOR TO SIGNING
IT.


 
 
COMPANY:
 
AIRGROUP CORPORATION
 
By:   /s/ Bohn H. Crain

--------------------------------------------------------------------------------

Its: Chief Executive Officer
 
EXECUTIVE:
 
/s/ William H. Moultrie

--------------------------------------------------------------------------------

William H. Moultrie


 
-11-

--------------------------------------------------------------------------------


EXHIBIT A


LIST OF PRIOR INNOVATIONS
 
 
None
 
 
 
 

--------------------------------------------------------------------------------







